DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	 Applicant’s amendments and remarks filed on 08/15/2022 are acknowledged and have been carefully considered.  
	 Regarding the claim objections, Applicant’s amendment to claim 10 is acknowledged and is persuasive. Accordingly, the objection to claim 10 is withdrawn. 
	Regarding the interpretation of claim 1 under 35 U.S.C. 112(f), Applicant’s remarks are acknowledged and are persuasive. Accordingly, the interpretation of this limitation of claim 1 under 35 U.S.C. 112(f) is withdrawn. However, based on the claim language, the element to support and position the excitation light source is still being interpreted as a housing (“an element to support the at least one excitation light source relative to the mobile communication device, wherein the element to support and position the at least one excitation light source relative to the mobile communication device comprises a housing” claim 1, lines 13-16). 
		
Status of Claims
	Claims 1-10, 21-33, and 35-41 were previously pending in the application, with claims 21-33 having been previously withdrawn as being drawn to nonelected Groups of Invention. 
	As of the amendments to the claims filed 08/15/2022, claim 10 is amended; no claims are newly added; and no claims are canceled. 
	Accordingly, claims 1-10, 21-33, and 35-41 are pending, of which claims 1-10 and 35-41 are under examination. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7, 9-10, 36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2008/0058795 A1, hereinafter "Boyden") in view of Panasyuk et al. (US 2007/0024946 A1, hereinafter "Panasyuk"), further in view of Knoche et al. (US 2007/0239034 A1, hereinafter “Knoche”). 

Regarding claim 1, Boyden discloses devices for fluorescent-based imaging ([0013]), where the “device detects the autofluorescence or reagent-induced fluorescence associated with the pathogens" ([0167]) and the "Pathogens may include bacteria, fungi and/or viruses" ([0167]), and further discloses: 
A handheld (“Apparatus and/or devices may be configured … to be handheld” Boyden: [0013]), portable (“apparatus and/or device may be … motile” Boyden: [0052]; [Fig. 26 of Boyden depicts a handheld device that is portable, as it is shown to be of small enough size such that it is able to be easily carried or moved during imaging.]) system for acquiring data regarding a wound in tissue ("apparatus 100, in part or in whole, is optionally a handheld device configured for detecting and ablating microbial and/or pathological contamination or cancer cells, for example, in lesions, optionally wounds or surgical incisions" Boyden: [0042]), comprising:
at least one excitation light source ("one or more energy sources 110 optionally provide energy for excitation of a fluorescent response 116" Boyden: [0060]) configured to directly illuminate ("electromagnetic energy may be provided ... through illumination" Boyden: [0073]) a wound with excitation light ("providing electromagnetic energy, optionally optical energy, to a target, target area, target cell, target tissue, lesion, incision, wound, internal location, and/or lumen, optionally selected to induce a fluorescent response" Boyden: [0128]) and comprising at least one wavelength or wavelength band (“excitation wavelengths of 250-400 nm” Boyden: [0195]) causing at least one biomarker (“may detect materials including, but not limited to, a biological marker” Boyden: [0084]) in the illuminated wound to fluoresce ("emit yellow-green fluorescent signal when illuminated with blue light" Boyden: [0150]);
a spectral filtering mechanism ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]; "Spectral imaging of this sort may also be accomplished, for example, using … liquid crystal tunable filters (LCTF)" Boyden: [0192]) configured to permit passage of optical signals ("reflected light from the potentially cancerous pigmented tissue is collected at specific wavelengths" Boyden: [0192]) responsive to illumination of the wound ("emit yellow-green fluorescent signal when illuminated with blue light" Boyden: [0150]) and having a wavelength ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]) corresponding to bacterial ("S. aureus may be detected by autofluorescence" Boyden: [0163]) autofluorescence ("pathogen or pathogens may be detected at the wound site based on autofluorescence induced by electromagnetic energy at specific or multiple wavelengths" Boyden: [0169]) and/or bacterial fluorescence ("pathogens may be detected at the wound site based on addition of an agent or agents that fluoresces and binds selectively to the pathogen" Boyden: [0170]),
a mobile (“apparatus and/or device may be … motile” Boyden: [0052]) communication device (“device detects the autofluorescence, wirelessly transmits data to an external source” Boyden: [0193]; “operations may be performed related to … sending, outputting, and/or receiving a transmission of the digital data from (and/or to) a remote memory and/or unit, device, or apparatus” Boyden: [0258]) having an image sensor ("sensors may include, but are not limited to, electromagnetic energy detectors 121 (e.g. optical energy such as near IR, UV, visual), …, imaging detectors 126" Boyden: [0083]) to detect ("sensors 120 are configured to detect a fluorescent response at a single wavelength of electromagnetic energy, at two wavelengths of electromagnetic energy, at multiple wavelengths of electromagnetic energy, or over extended-spectrum electromagnetic energy" Boyden: [0087]) the spectrally filtered signals ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]); 
and a processor ("control circuitry 130 may include at least one of hardware, software, and firmware; in some embodiments the control circuitry may include a microprocessor" Boyden: [0094]) configured to receive the detected, filtered signals ("control circuitry 130 may execute the one or more computer executable instructions 1530 and output a result and/or receive information from the operator 1501, from other external sources, and/or from one or more sensor 120" Boyden: [0361]), to spatially and/or temporally (“may be defined by spatial coordinates and/or temporal coordinates” Boyden: [0140]) co-register one or more of endogenous fluorescence data, exogenous fluorescence data, absorbance data, and reflectance data contained in the detected, filtered signals (“autofluorescence induced by excitation wavelengths of 365, 385, 405, 420, 435, and 450 nm may be combined with diffuse reflectance spectroscopy to detect pre-malignant and malignant lesions” Boyden: [0202]; “reflected light at 550 nm (green) and at 610 nm (red) may be collected and combined with the autofluorescence data to form a composite image” Boyden: [0226]; [Boyden’s disclosure of autofluorescence being combined with reflectance spectroscopy is being used to teach the spatial and/or temporal co-registration of endogenous fluorescence data with reflectance data contained in the detected, filtered signals.]), and to identify a fluorescent signature ("microprocessor may be used to generate a profile of emission intensity across the electromagnetic energy spectrum" Boyden: [0192]) of bacteria in the wound ("device detects the autofluorescence or reagent-induced fluorescence associated with the pathogens" Boyden: [0167]; "Pathogens may include bacteria, fungi and/or viruses" Boyden: [0167]) based at least in part on the data contained in the detected, filtered signals ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]) and to output data ("control circuitry 130 may execute the one or more computer executable instructions 1530 and output a result" Boyden: [0361]) regarding the bacterial fluorescent signature ("digital representation (e.g. digital data) of, for example, one or more characteristics of a fluorescent response" Boyden: [0257]; "may provide a digital representation of an output" Boyden: [0257]).

Boyden is not being relied upon for teaching: 
the spectral filtering mechanism including a plurality of selectable filters respectively corresponding to different discrete spectral bandwidths;  
	an element to support the at least one excitation light source relative to the mobile communication device, wherein the element to support and position the at least one excitation light source relative to the mobile communication device comprises a housing configured to receive at least a portion of the mobile communication device therein. 

However, in a similar invention in the same field of endeavor, Panasyuk teaches “hyperspectral and multispectral imaging systems, apparatus and methods for performing real-time or near real-time assessment and monitoring of one or more physiologic parameters” ([0013]), including “a programmable filter that sequentially provides light from selected wavelength bands with small bandwidth from the light collected from the sample” ([0113]), and further teaches: 
the spectral filtering mechanism ("spectral separator is a visible- or near-infrared-wavelength, liquid-crystal tunable filter (LCTF)" Panasyuk: [0015]; "acousto-optic tunable filter (AOTF) is fitted between the lens and the camera or in front of the lens" Panasyuk: [0016]) including a plurality ("a dual system is used with two filters and the filters are visible and NIR-wavelength, liquid-crystal tunable filters" Panasyuk: Claim 6) of selectable filters ("Wavelength selection occurs by changing the frequency of the acoustical wave via computer controlled driver" Panasyuk: [0016]; "wavelength of light admitted to the camera is varied" Panasyuk: [0139]) respectively corresponding to different discrete spectral bandwidths ("spectral separator is a liquid crystal tunable filter (LCTF). The LCTF 42 is a programmable filter that sequentially provides light from selected wavelength bands with small (for example, 7-10 nm) bandwidth from the light collected from the sample" Panasyuk: [0113]; "filtering transfer functions can represent band pass, multiple band pass, or other filter characteristics and can include wavelengths in preferably the UV, preferably the visible, preferably the NIR and preferably, the IR electromagnetic spectrum" Panasyuk: [0116]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the hyperspectral/multispectral imaging systems, apparatus and methods as taught by Panasyuk. One of ordinary skill in the art would have been motivated to make this modification because of the variability and/or versatility of the selectable filters ("filtering transfer functions can represent band pass, multiple band pass, or other filter characteristics and can include wavelengths in preferably the UV, preferably the visible, preferably the NIR and preferably, the IR electromagnetic spectrum" Panasyuk: [0116]). This is beneficial to the breadth of functionality of the system, because "[b]y varying the voltage across the LCTF, the wavelength of light admitted to the camera is varied" (Panasyuk: [0139]). One of ordinary skill in the art would have been further motivated to make this modification in order "to enhance signatures for various targets" (Panasyuk: [0141]).

The combination of Boyden and Panasyuk are not being relied upon for explicitly teaching:
an element to support the at least one excitation light source relative to the mobile communication device, wherein the element to support and position the at least one excitation light source relative to the mobile communication device comprises a housing configured to receive at least a portion of the mobile communication device therein. 

However, in a similar invention in the same field of medical diagnostics optical scanning devices, Knoche teaches “optical scanning devices based on visible light and additional light of an infrared or other suitable wavelength may be used to scan human or animal tissue” ([0003]) that “can be used to detect a wide range of molecular characteristics because substances with different molecular characteristics exhibit different fluorescence characteristics, which can be explicitly detected” ([0005]), and further teaches: 
an element to support the at least one excitation light source ("as shown in FIG. 3, the fluorescence scanner 1 includes ... excitation light sources 11, 11″, 11′″ arranged on the front of the housing" Knoche: [0050], Fig. 3; [The element to support the at least one excitation light source is the housing, or more specifically, the front of the housing.]) relative to the mobile communication device ("a mobile battery-operated fluorescence scanner 1" Knoche: [0030], Fig. 1; "data recorded by the fluorescence scanner 1 is transmitted wirelessly" Knoche: [0032]), wherein the element to support and position the at least one excitation light source ("excitation light sources 11, 11″, 11′″ arranged on the front of the housing" Knoche: [0050]) relative to the mobile communication device ("a mobile battery-operated fluorescence scanner 1" Knoche: [0030], Fig. 1) comprises a housing ("FIG. 2 is a perspective view that illustrates one embodiment of a fluorescence scanner with its housing opened at the top" Knoche: [0028], Fig. 2) configured to receive at least a portion of the mobile communication device therein ([Fig. 2, which is included below for reference, shows that the housing (which is shown to be open at the top) receives both the filter 13 and CCD camera 15 therein. Both the filter and CCD camera are portions of the fluorescence scanner, which represents the mobile communication device.]). 


    PNG
    media_image1.png
    407
    366
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the optical scanning device as taught by Knoche. One of ordinary skill in the art would have been motivated to make this modification because the “increased sensitivity of fluorescence detection increases the ability to detect the diseased tissue along with various surrounding foci of disease and remove the disease more completely” (Knoche: [0012]). This is important because if “a therapeutic intervention based on a scan image is to be planned, a high image quality and resolution are indispensable” (Knoche: [0021]). 

Regarding claim 2, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
further comprising a memory ("operations may be performed related to storing, assigning, associating, displaying or otherwise archiving the digital data to a memory" Boyden: [0258]; "database associated with a plurality of measurements of electromagnetic energy, a plurality of measurements of one or more temporal-spatial locations of the target fluorescent response, and/or a plurality of characteristics of ablation energy" Boyden: [0313]) storing fluorescence, absorbance, and/or reflectance spectral data ("sensors 121 may be configured to measure the absorption, emission, fluorescence, or phosphorescence of one or more targets" Boyden: [0086]) of biological, tissue, cellular, and molecular components and/or biomarkers ("Fluorescence may result from emissions from exogenously provided tags and/or markers, and/or an inherent response of one or more targets to excitation with electromagnetic energy" Boyden: [0065]) and non-biological materials for comparison ("based an expected baseline fluorescence (e.g. normal fluorescence) for the fluid, tissue, cells, internal location, lesion, and/or lumen" Boyden: [0089]; "“Normal fluorescence” may include the intrinsic fluorescence of fluid, tissue, cells, internal location, lesion, and/or lumen of a subject prior to a pathological condition and/or of a comparable location not affected by the pathological condition" [0089]) with fluorescence, absorbance, and/or reflectance ("sensors 121 may be configured to measure the absorption, emission, fluorescence, or phosphorescence of one or more targets" Boyden: [0086]) detected in and/or around the wound ("targets may include, but are not limited to, at least a portion of one or more of a wound" Boyden: [0086]).

Regarding claim 3, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 2, as described above. 
	Boyden further discloses: 
wherein the memory ("operations may be performed related to storing, assigning, associating, displaying or otherwise archiving the digital data to a memory" Boyden: [0258]; "database associated with a plurality of measurements of electromagnetic energy, a plurality of measurements of one or more temporal-spatial locations of the target fluorescent response, and/or a plurality of characteristics of ablation energy" Boyden: [0313]) is configured to store the fluorescence, absorbance, and/or reflectance spectral data ("sensors 121 may be configured to measure the absorption, emission, fluorescence, or phosphorescence of one or more targets" Boyden: [0086]) of biological, tissue, cellular, and molecular components and/or biomarkers ("Fluorescence may result from emissions from exogenously provided tags and/or markers, and/or an inherent response of one or more targets to excitation with electromagnetic energy" Boyden: [0065]) and non-biological materials (“exogenously provided tags and/or markers” Boyden: [0065]). 
Boyden is not being relied upon for teaching: 
a look-up table. 
However, in a similar invention in the same field of endeavor, Panasyuk teaches “hyperspectral and multispectral imaging systems, apparatus and methods for performing real-time or near real-time assessment and monitoring of one or more physiologic parameters” ([0013]), including “a programmable filter that sequentially provides light from selected wavelength bands with small bandwidth from the light collected from the sample” ([0113]), and further teaches: 
a look-up table ("results can be compared to a lookup table" Panasyuk: [0103]; "computer algorithm can be used that automatically matches the results to the outcome expected from the lookup table" Panasyuk: [0103]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the hyperspectral/multispectral imaging systems, apparatus and methods as taught by Panasyuk. One of ordinary skill in the art would have been motivated to make this modification because "[d]ue to the complexity of the biological system, medical personnel want to have as much information as possible about a given case in order to make the most-reliable diagnosis, but need it to be reduced to a form amenable for facilitating decision making" (Panasyuk: [0103]). 

Regarding claim 4, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
wherein the spectral filtering mechanism is further configured to permit passage of optical signals responsive to illumination of the wound and having a wavelength corresponding to tissue autofluorescence ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]; [In Boyden’s invention, the spectral filtering mechanism (“long pass optical filter”) is configured to permit passage of optical signals (“emission wavelength of 495 nm and higher through … a long pass optical filter”) responsive to illumination of the would (“using excitation wavelengths”) and having a wavelength corresponding to tissue autofluorescence (“Escherichia coli autofluorescence may be detected”).]) and wherein the output data ("digital representation (e.g. digital data) of, for example, one or more characteristics of a fluorescent response" Boyden: [0257]; "may provide a digital representation of an output" Boyden: [0257]) comprises at least one fluorescent representation ("data representative of one or more fluorescent response may include, but is not limited to, data representative of a target fluorescent response, a non-target fluorescent response, and/or a autofluorescent response" Boyden: [0289]) of bacteria ("Data representative of a target fluorescent response may include, but is not limited to, a clustering of fluorescent responses" Boyden: [0303]; "clustering might include … bacterial cells forming a colony" Boyden: [0303]) and tissue components present in the wound ("data representative of one or more fluorescence characteristics of one or more possible constituents of the target area" Boyden: [0304]).

Regarding claim 5, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 4, as described above. 
	Boyden further discloses: 
wherein the processor is configured to analyze ("control circuitry 130 identifies a target, target area, and/or target cells, molecules, and/or tissues by analysis of one or more characteristics of a fluorescent response (e.g. presence and/or absence of a fluorescent response and/or density of a fluorescent response—grouping of cells that if non-grouped would not be considered a target), optionally including but not limited to, the electromagnetic spectrum, or parts thereof, of a fluorescent response" Boyden: [0095]) the at least one fluorescent representation in order to recognize, classify, and/or quantify ("one or more characteristics of a fluorescent response may be measured and/or quantified" Boyden: [0136]) various components of the wound ("target location may be the microbial cell contamination remaining in a wound" Boyden: [0140]), based on the received signals or the output representation ("data representative of one or more fluorescent response may include, but is not limited to, data representative of a target fluorescent response, a non-target fluorescent response, and/or a autofluorescent response" Boyden: [0289]).

	Regarding claim 6, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
wherein the optical sensor is configured to detect the spectrally filtered signals a plurality of times at predetermined intervals ("characteristics of the sensor include, but are not limited to, the detection limits associated with ... time (e.g. detects cumulative readings over time, detects readings at certain time intervals, or at a certain time post excitation, etc.)" Boyden: [0133]).

	Regarding claim 7, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
further comprising a wireless data transfer port (“a wireless communication link” Boyden: [0374]; “first input is from one or more external sources, optionally remotely, programmably, and/or wirelessly received” Boyden: [0301]; "operations may involve elements including at least an operator (e.g. human or computer) directing the operation, a transmitting computer, and/or receiving computer" Boyden: [0258]) configured to transmit the data ("sending, outputting, and/or receiving a transmission of the digital data from (and/or to) a remote memory and/or unit, device, or apparatus" Boyden: [0258]) regarding the bacterial fluorescent signature ("data representative of one or more fluorescent response may include, but is not limited to, data representative of a target fluorescent response, a non-target fluorescent response, and/or a autofluorescent response" Boyden: [0289]) to an external device ("a remote memory and/or unit, device, or apparatus" Boyden: [0258]; (“first input is from one or more external sources, optionally remotely, programmably, and/or wirelessly received” Boyden: [0301]).

Regarding claim 9, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
wherein the at least one excitation light source is configured to emit excitation light having a wavelength of about 400 nm to about 450 nm ("electromagnetic energy is generated at one or more wavelengths of approximately ... 407-420 nm, 410-430 nm, ... 400 nm, 405 nm, 410 nm, 420 nm, 430 nm, 435 nm, 436 nm, 440 nm, 444 nm, 450 nm, ... among others" Boyden: [0063]).

Regarding claim 10, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
Boyden further discloses: 
wherein the spectral filtering mechanism ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]) is configured to permit passage of optical signals having wavelengths within one or more of the following ranges: 405 nm ± 25 nm, 546 nm ± 25 nm, 600 nm ± 25 nm, about 490 nm to about 550 nm ("autofluoresces at an emission wavelength of 515-555 nm" Boyden: [0152]), and about 590 nm to about 650 nm ("sensors are configured to detect wavelengths of approximately ... 375-425 nm, 375-440 nm, 400-1000 nm, 407-420 nm, 410-430 nm, ... 490-690 nm, 505-550 nm, 515-555 nm, 580-600 nm, ... 385 nm, 395 nm, 400 nm, 405 nm, 410 nm, 420 nm, 430 nm, ... 490 nm, 495 nm, 500 nm, 506 nm, 514 nm, 516 nm, 520 nm, 530 nm, 538 nm, 545 nm, 546 nm, 550 nm, ... 600 nm, 609 nm, 610 nm, 620 nm, 630 nm, 632 nm, 635 nm, 636 nm, 640 nm, 644 nm" Boyden: [0087]).

Regarding claim 36, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
wherein the at least one excitation light source ("one or more visible light sources 114" Boyden: [0080]; "energy sources may include, but are not limited to, light sources such as light emitting diodes and laser diodes" Boyden: [0144]) includes a first excitation light source configured to emit excitation light having a first wavelength or wavelength band and a second excitation light source configured to emit excitation light having a second wavelength or wavelength band ("Electromagnetic energy includes, but is not limited to, single photon electromagnetic energy, two photon electromagnetic energy, multiple wavelength electromagnetic energy" Boyden: [0065]), the first wavelength or wavelength band being different than the second wavelength or wavelength band ("electromagnetic energy is generated by two photons having a different wavelength" Boyden: [0069]; "may be detected using fluorescence spectroscopy at excitation wavelengths of 250 and 550 nm" Boyden: [0150]).

Regarding claim 38, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
Boyden is not being relied upon for teaching: 
wherein the spectral filtering mechanism further comprises one or more polarization filters.
However, in a similar invention in the same field of endeavor, Panasyuk teaches “hyperspectral and multispectral imaging systems, apparatus and methods for performing real-time or near real-time assessment and monitoring of one or more physiologic parameters” ([0013]), including “a programmable filter that sequentially provides light from selected wavelength bands with small bandwidth from the light collected from the sample” ([0113]), and further teaches: 
wherein the spectral filtering mechanism further comprises one or more polarization filters ("If the spectral separator 42 does not internally polarize the light, the first polarizer 43 is placed anywhere in the optical path, preferably in front of the receiving camera 46" Panasyuk: [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the hyperspectral/multispectral imaging systems, apparatus and methods as taught by Panasyuk. One of ordinary skill in the art would have been motivated to make this modification because "[d]ue to the complexity of the biological system, medical personnel want to have as much information as possible about a given case in order to make the most-reliable diagnosis, but need it to be reduced to a form amenable for facilitating decision making" (Panasyuk: [0103]). 

Regarding claim 39, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
Boyden is not being relied upon for teaching: 
wherein the at least one excitation light source comprises at least one polarization filter.
However, in a similar invention in the same field of endeavor, Panasyuk teaches “hyperspectral and multispectral imaging systems, apparatus and methods for performing real-time or near real-time assessment and monitoring of one or more physiologic parameters” ([0013]), including “a programmable filter that sequentially provides light from selected wavelength bands with small bandwidth from the light collected from the sample” ([0113]), and further teaches: 
wherein the at least one excitation light source comprises at least one polarization filter ("second polarizer 41 is placed in front of illuminating lights (20) such that the incident light polarization is controlled" Panasyuk: [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the hyperspectral/multispectral imaging systems, apparatus and methods as taught by Panasyuk. One of ordinary skill in the art would have been motivated to make this modification because "[d]ue to the complexity of the biological system, medical personnel want to have as much information as possible about a given case in order to make the most-reliable diagnosis, but need it to be reduced to a form amenable for facilitating decision making" (Panasyuk: [0103]). 
Regarding claims 38-39, Panasyuk’s Fig. 1 shows that both the spectral filtering mechanism (spectral separator 42) and the excitation light source (illuminating lights 20) each comprise a polarization filter (polarizer). The first polarizer 43 represents the polarization filter of the spectral filtering mechanism, and the second polarizer 41 represents the polarization filter of the excitation light source. 

Regarding claim 40, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
	wherein the mobile communication device is a digital camera, a video recorder, a cellular telephone, a smartphone, a personal digital assistant, a laptop or personal computer, or a webcam ("computing device 1510, 1520, and/or 1540 may include one or more of a desktop computer, a workstation computer, a computing system comprised a cluster of processors, a networked computer, a tablet personal computer, a laptop computer, or a personal digital assistant, or any other suitable computing unit" Boyden: [0362]).

Regarding claim 41, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
wherein the at least one excitation light source ("one or more electromagnetic energy sources 111" Boyden: [0058]) is a plurality of excitation light sources ("one or more energy sources 110 optionally provide energy for excitation of a fluorescent response" Boyden: [0060]), and respective ones of the plurality of excitation light sources are configured to emit light in an ultraviolet, visible, far-red, near infrared, and/or infrared range ("energy sources may include, but are not limited to, light sources such as light emitting diodes and laser diodes, or sources of other frequencies of electromagnetic energy, radio waves, microwaves, ultraviolet rays, infra-red rays, optical rays, terahertz beams, and the like" Boyden: [0144]; "light may also include near infrared (longer than 700 nm) and ultraviolet (shorter than 400 nm)" Boyden: [0063]).

Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Panasyuk and Knoche, further in view of Berguer et al. (US 2009/0192349 A1, hereinafter "Berguer").

Regarding claim 8, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 7, as described above. 
The combination of Boyden and Panasyuk are not being relied upon for teaching: 
wherein the data transfer port is configured to communicate via a Bluetooth protocol.
However, in a similar invention in the same field of endeavor, Berguer teaches a surgical imaging system ([0001]), including a “light source [that] transmits both a visible light and an infrared (IR) light (otherwise known as a fluorescent excitation light) into a patient's abdominal cavity” ([0028]), causing a tissue and/or a “fluorescent contrast agent [to be] excited by the narrow band light energy and produces light emission in a certain wavelength band” ([0028]), also including a "camera that is capable of detecting an IR signal from a fluorescent marker or tissue auto-fluorescence" ([0038]), and further teaches: 
wherein the data transfer port is configured to communicate via a Bluetooth protocol ("camera assembly 505 can be communicatively connected to camera controller 504 via an electronic cable, fiberoptic cable, wirelessly via Bluetooth (or any wireless technology) or a wireless local area network, or any combination and/or quantity thereof" Berguer: [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the imaging system as taught by Berguer. One of ordinary skill in the art would have been motivated to make this modification because of the ability “to enhance the contrast, depth, and differentiation of various tissues depending on their optical reflective, absorptive properties, and autofluorescence" (Berguer: [0074]). "Once detected and converted to a digital signal, the fluorescent emission light signal is passed through a microprocessor or computer to extract the critical tissue image information" (Berguer: [0079]). 
	Additionally, one of ordinary skill in the art would have been further motivated to make this modification because of the capability for Berguer’s imaging system to communicate data wirelessly, in particular through Bluetooth. The wireless data transfer is especially beneficial in embodiments where the processor and/or means for providing an output is housed remotely from the light source and/or camera, such as in an endoscopic or laparoscopic system. In such a system, the wound (or target of interest) is located internally (such as in the mouth, esophagus, digestive tract, etc.) and is accessed via an endoscope or laparoscope. This type of system is especially enhanced by a wireless communication protocol, as the endoscope/laparoscope is remote from the processor and other features of the system, and further "allows the surgeon to be aware of the position of the CBD at all times enabling him to avoid accidental or unintentional injury " (Berguer: [0036]). The specification of the present application supports using the invention with an endoscope, as Paragraph [0204] of the specification discloses that “data suggest the use of the device with endoscopic probe accessories for portable endoscopic real-time fluorescence imaging in vivo in human and veterinary patients for a variety of detection, diagnostic or treatment monitoring applications.” 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Panasyuk and Knoche, further in view of Phillips et al. (US 2009/0156942 A1, hereinafter "Phillips").

Regarding claim 35, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
The combination of Boyden, Panasyuk, and Knoche are not being relied upon for teaching: 
further comprising a white-light source for white-light imaging.
However, in a similar invention in the same field of endeavor, Phillips teaches “methods and devices for detection of hospital acquired infections,” in particular “for continuous in vivo monitoring of a potential infection site” (Abstract), and further teaches: 
further comprising a white-light source for white-light imaging (“Excitation source 4 may correspond to a white light source” Phillips: [0075]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the methods and devices for detection of hospital acquired infections as taught by Phillips. One of ordinary skill in the art would have been motivated to make this modification because “due to the prevalence of outpatient services, a result of which being that many HAIs do not become evident until after the patient has returned home. As such, infection may proceed undiagnosed for some time, complicating treatment and recovery.” (Phillips: [0003]) Thus, a “need currently exists for improved methods for diagnosing HAI. Moreover, methods that could monitor a patient, for early signs of HAI in an outpatient setting, would be of great benefit" (Phillips: [0004]). 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Panasyuk and Knoche, further in view of Chen et al. (US 4740459 A, hereinafter “Chen”). 

Regarding claim 37, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
Boyden further discloses: 
wherein the processor ("control circuitry 130 may include at least one of hardware, software, and firmware; in some embodiments the control circuitry may include a microprocessor" Boyden: [0094]) is further configured to analyze (“analyze information associated with a target fluorescent response” Boyden: [0261]; "apparatus 100, in part or in whole, is optionally a handheld device configured for detecting and ablating microbial and/or pathological contamination or cancer cells, for example, in lesions, optionally wounds or surgical incisions" Boyden: [0042]) bacterial autofluorescence data ("device detects the autofluorescence or reagent-induced fluorescence associated with the pathogens" Boyden: [0167]) and bacterial fluorescence data ("pathogens may be detected at the wound site based on addition of an agent or agents that fluoresces and binds selectively to the pathogen" Boyden: [0170]) contained in the detected, spectrally-filtered signals ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]; "control circuitry 130 may execute the one or more computer executable instructions 1530 and output a result and/or receive information from the operator 1501, from other external sources, and/or from one or more sensor 120" Boyden: [0361]) to provide an indication of wound infection ("apparatus 100, in part or in whole, is optionally a handheld device configured for detecting and ablating microbial and/or pathological contamination or cancer cells, for example, in lesions, optionally wounds or surgical incisions" Boyden: [0042]), wherein the bacterial autofluorescence data and/or bacterial fluorescence data includes one or more of bacterial load data, wound contamination data ("target location may be the microbial cell contamination remaining in a wound" Boyden: [0140]), wound colonization data, critical colonization of wound data, wound infection data ("configured for detecting and ablating microbial and/or pathogenic infections" Boyden: [0042]), bacterial film data, and bacterial strain data.
The combination of Boyden, Panasyuk, and Knoche are not being relied upon for teaching: 
wherein the processor is further configured to correlate bacterial autofluorescence data and bacterial fluorescence data. 
However, in a similar invention in the same field of detecting the presence of microorganisms by measuring fluorescence, Chen teaches “a rapid method for the specific detection of the presence of Beta-lactamase from microbial sources” (Abstract), where Beta-lactamases are enzymes produced by bacteria, and further teaches: 
wherein the processor is further configured to correlate bacterial autofluorescence data and bacterial fluorescence data ("central bacterial autofluorescence could be differentiated from peripheral fluorescence of the end products" Chen: Col. 6, lines 14-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the method for the detection of the presence of certain enzymes from microbial sources as taught by Chen. One of ordinary skill in the art would have been motivated to make this modification because of the “other advantages; principally, that of providing an economical alternative to clinical laboratories which test large numbers of microorganisms for Beta-lactamases compared with methods presently available” (Chen: Col. 1, lines 65-69). 



Response to Arguments
	Applicant submits that the new ground of rejection remains inconsistent with well-established and controlling rules of claim construction. First, for example, the Office erroneously construes the term "mobile communication device" and thus incorrectly finds that Boyden teaches the claimed feature. Second, the Office still interprets Applicant's claimed mobile communication device as receiving itself therein, an interpretation which elides the fact that Applicant recites the claimed "element" and the claimed "mobile communication device" as separate features, and which relies on a physical configuration that is not logically possible. Third, even if one were to find that the Office's interpretation is logically possible, the Office's interpretation does not in fact correspond to Applicant's claim.

In response, Examiner respectfully submits that Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. Each of Applicant’s three arguments is addressed individually below. 
To clarify, Applicant’s arguments are provided in single spacing with an indented margin, while Examiner’s responses to the arguments are provided in double spacing with a standard margin. 

Regarding the first point, the Office has construed the term "mobile communication device" in a manner that is inconsistent with the broadest reasonable interpretation of the term. During prosecution, claims are to be given "their broadest reasonable construction 'in light of the specification as it would be interpreted by one of ordinary skill in the art."' Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc), quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004).
The Office alleges that Boyden teaches a "mobile" communication device based specifically on Boyden's statement that the "apparatus and/or device may be ... motile" in paragraph [0052] thereof. However, the term "motile" is not synonymous with "mobile." One of ordinary skill in the art would have understood the term "motile" in Boyden as being consistent with its dictionary definition; that is, "able to move by itself." See, e.g., https://dictionary.cambridge.org/us/dictionary/english/motile. Boyden's contemplation of a motile device is unrelated to any communication capabilities of the device, and is instead related to "[t]he choice of structural element size and configuration" such as the selection of "a substantially tubular structure, one or more lumens in fluid communication with the body lumen, and/or an adjustable diameter[.]" Boyden [0054].
In contrast, Applicant's disclosure makes clear that the "mobile communication device" may be embodied as "a cellular telephone." A cellular telephone is an example of a device that is capable of communicating wirelessly while being operated by a mobile user (i.e., capable of mobile communication), but of course is not a device that is capable of movement by itself. Thus, Applicant's claimed "mobile communication device" is distinct from Boyden's "motile" device, and Boyden does not disclose the claimed feature.

	In response, Examiner respectfully submits that Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
	Applicant has submitted that the term “motile” is not synonymous with “mobile,” and submits that the term “motile” would be understood to be consistent with its dictionary definition (“able to move by itself”). In response, Examiner respectfully submits that while these two terms may not be synonymous with each other, Boyden’s use of the term “motile” nonetheless provides a teaching for the claimed term “mobile.” Using the same Cambridge dictionary referenced by Applicant, the term “mobile” is defined as either “moving or walking around freely” or “able to be moved from one place to another” (https://dictionary.cambridge.org/us/dictionary/english/mobile). Based on either of these two definitions, the use of the term “motile” (defined as “able to move by itself” by Applicant) demonstrates that the device is both “moving … around freely” and “able to be moved from one place to another.” The definition of mobile that Examiner intends to satisfy in the rejection of this claim is “able to be moved from one place to another.” Accordingly, one of ordinary skill in the art would recognize that an object that is characterized as “able to move by itself” can be used to show teaching of an object that is “able to be moved from one place to another.” Examiner is particularly relying on the “able to move” portion of the definition of motile; regardless of whether an object is moving by itself or not, the object is still able to be moved. 
	In addition, the Cambridge dictionary used by Applicant to define “motile” states that this definition is used in the context “especially of plants, organisms, and very small forms of life.” Thus, one of ordinary skill in the art, upon seeing that the term motile was used with respect to the device as opposed to an organism, would recognize that this particular definition of motile would not apply in the context of devices. 
	Regarding Applicant’s argument that the contemplation of a motile device is unrelated to any communication capabilities of the device, Examiner respectfully submits that Examiner did not rely on the word motile for teaching the communication aspects of the device. As shown on page 8 of the Non-Final Rejection dated 05/13/2022, the word motile is intended to show teaching of the mobile (“able to be moved”) aspect of the claim. Conversely, Examiner cites paragraph [0193] (among other paragraphs) of Boyden to demonstrate the communication capabilities of the device (“device detects the autofluorescence, wirelessly transmits data to an external source” Boyden: [0193]). While the specification discloses that the device may be embodied as a cellular telephone, the claim only recites a mobile communication device. Under the broadest reasonable interpretation of the claim language, Boyden’s device being able to be moved and able to wirelessly transmit data to an external source reads on the claimed mobile communication device. 
	Accordingly, Examiner respectfully submits that under the broadest reasonable interpretation, Boyden does in fact teach a mobile communication device. 

Regarding the second point, the Federal Circuit has repeatedly held that it is a well-established rule of claim construction that "claims are interpreted with an eye toward giving effect to all terms in the claim." Digital-Vending Services Int'/ LLC. v. University of Phoenix Inc., 672 F.3d 1270, 1275 (Fed. Cir. 2012), quoting Bicon, Inc. v. Straumann Co., 441 F.3d 945, 950 (Fed. Cir. 2006). This requires construing claims "such that words in a claim are not rendered superfluous." Digital-Vending, 672 F.3d at 1275.
In the new ground of rejection, the Office notes that the combination of Boyden and Panasyuk is not relied on for the claim features of "an element to support the at least one excitation light source relative to the mobile communication device, wherein the element to support and position the at least one excitation light source relative to the mobile communication device comprises a housing configured to receive at least a portion of the mobile communication device." The Office alleges that Knoche teaches these remaining features under the interpretation that Knoche's "housing, or more specifically, the front of the housing" correspond to Applicant's claimed element and that Knoche's "mobile battery-operated fluorescence scanner 1" corresponds to Applicant's claimed mobile communication device. 
The Office quotes a portion of Knoche that states that FIG. 2 shows "a fluorescence scanner with its housing opened at the top." (Knoche [0028]). The Office emphasizes the phrase "its housing opened at the top"; however, the key word which makes clear that the Office's interpretation is logically impossible is "its." The presence of the possessive pronoun "its" expressly and unambiguously makes clear that the housing belongs to the mobile communication device; that is, the housing is a component of the mobile communication device.
Applicant has not claimed that the "element" is a component of the mobile communication device. Instead, Applicant has separately recited, in two different clauses, "an element" and "a mobile communication device" where the element comprises a housing that receives the (separate) mobile communication device therein. At least because Knoche does not show an element/housing that is separate from the mobile communication device and receives it therein, Knoche does not teach this
feature of Applicant's claim.

	In response, Examiner respectfully submits that Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
	First, Applicant submits that by emphasizing the phrase “its housing opened at the top,” it is allegedly clear that the housing belongs to and is a component of the mobile communication device. In response, Examiner respectfully disagrees, and submits that the use of the pronoun “its” does not make clear that the housing is necessarily a component of the mobile communication device. Consider an example where a modern smartphone is inside of a protective casing. This can certainly be characterized as ‘a smartphone and its protective casing,’ while still being completely clear to one of ordinary skill in the art that the casing is not necessarily a component of the smartphone. In this example, the protective casing has received a portion of the smartphone, just as Knoche’s housing can be described as having received a portion of the fluorescence scanner. Knoche’s Fig. 2 demonstrates this, as the figure shows that the housing receives the filter 13 and the CCD camera 15, both of which are portions of the scanner. 
	As described above, it is not conceded that Knoche’s housing is a component of the fluorescence scanner (representing the mobile communication device). However, even if this argument were found persuasive and the housing were necessarily a component of the scanner, this would still not make the claims overcome this prior art reference because it is not necessarily logically impossible for an object to receive a component of itself, in particular when referring to a housing. Consider a separate example in which the components of a fluorescence scanner are enclosed in a housing, such as in Knoche. Even if this housing were to be considered a component of the scanner, the housing can still be configured to receive a portion (perhaps a light source, filter, processor, etc.) of the scanner. In other words, Examiner respectfully submits that it is logically possible to have a housing of a device be configured to receive a portion of the device. 
Furthermore, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "an element/housing that is ) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner respectfully submits that as presently claimed, Knoche teaches the limitation of “an element to support the at least one excitation light source relative to the mobile communication device, wherein the element to support and position the at least one excitation light source relative to the mobile communication device comprises a housing configured to receive at least a portion of the mobile communication device therein.” 

Regarding the third point, even if one were to accept the Office's interpretation of Knoche at face value (a position with which Applicant respectfully disagrees as noted above), even this interpretation does not in fact correspond to Applicant's claims.
In particular, the Office finds that Applicant's claimed element corresponds specifically to "the front of the housing' of Knoche FIG. 2. However, the front of Knoche's housing does not receive a mobile communication device therein. The front of Knoche's housing does not receive anything therein except air. As can be seen from Knoche FIG. 3, the space bounded by the four angled panels which form the front of Knoche's housing is external to the mobile battery-operated fluorescence scanner 1.
Knoche's selection of a configuration in which the four LED-supporting panels 11-11’’’ are angled so as to bound free space external to the mobile battery-operated fluorescence scanner 1 is no coincidence. Instead, Knoche expressly chooses to angle the panels at "around 45° with respect to the front panel" so as to "produce an optimum working distance, for example, no contact is to be made with the scan region 8 and the distance from the scanner 1 to the scan region 8 does not demand too high of excitation light intensity." (Knoche [0038]). As such, Knoche in fact teaches away from a configuration in which any internal component or portion of the fluorescence scanner 1 is received by the front of the housing.

In response, Examiner respectfully submits that the emphasis on the “front” of the housing is only used to describe where the excitation light source is attached (“excitation light sources 11, 11’’, 11’’’ arranged on the front of the housing”), and not to limit where the fluorescence scanner/mobile communication device is received. The housing as a whole, not simply the front of the housing, is being used to teach the claimed element/housing, which is supported by the fact that the “front” of the housing was only referenced by Examiner with respect to the support of the excitation light source. Knoche’s housing satisfies all the conditions of the claimed element/housing, as it both supports at least one excitation light source and is configured to receive at least a portion of the mobile communication device.  
	Regarding the argument with respect to Fig. 3 and the argument that no contact is to be made with the scan region, Examiner respectfully submits that this argument is moot. The argument that no contact is made with the scan region is irrelevant to the claim, as the claim only requires that the element supports and positions the at least one excitation light source relative to the mobile communication device. An object being supported/positioned by an element relative to another object does not require the two objects to be touching. While it would likely require the objects to each be in contact with the element, it would not be required for the two objects themselves to be physically in contact. Examiner respectfully submits that under the broadest reasonable interpretation of the this claim limitation, Knoche certainly teaches an element to support the at least one excitation light source relative to the mobile communication device. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 2007/0244395 A1, hereinafter “Wang”) discloses systems and methods for multi-spectral bioluminescence tomography (Title) that “may detect and record multi-spectral datasets of bioluminescent emissions and/or fluorescent emissions” (Wang: [0037]). Wang also discloses the limitation of the spectral filtering mechanism ("separated into several spectral bands using appropriate filters, and collected by a sensitive CCD camera" Wang: [0007]) and optical sensors for detecting the spectrally filtered signals ("acquiring multi-spectral datasets from optical signals emitted from the object uses optical sensors" Wang: Claim 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the systems and methods for multi-spectral bioluminescence tomography as taught by Wang. One of ordinary skill in the art would have been motivated to make this modification because of the ability for "determining spectrally dependent optical property distributions" (Wang: [0006]), which "has proven to be a valuable tool for monitoring physiological and pathological activities at cellular and molecular levels" (Wang: Abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                         
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793